Citation Nr: 9907333	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-05 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 18, 1992, 
for an award of a 100 percent disability evaluation for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The appellant is the wife and fiduciary of the veteran, who 
has been declared incompetent.  The veteran served on active 
duty from June 1968 to June 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented a hearing officer 
decision by granting a 100 percent disability evaluation for 
schizophrenia.  An effective date of March 18, 1992 was 
assigned for the 100 percent evaluation.  


FINDING OF FACT

The veteran filed a claim for an increased evaluation for 
schizophrenia on March 18, 1992, which is many years later 
than 1970, 1976, and 1979, the years in which it has been 
claimed that entitlement arose with regard to an evaluation 
of 100 percent disabling for schizophrenia.  


CONCLUSION OF LAW

Under governing law, the appropriate effective date for the 
award of a 100 percent disability evaluation for 
schizophrenia is March 18, 1992.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.400 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). That 
is, the claim is plausible.  It is also found that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which should be obtained. Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).


Background

In March 1971, the veteran's original claim for a 
neuropsychiatric condition was received at the RO.  The 
report of a post-service VA psychiatric examination, 
conducted in March 1971, shows a diagnosis of anxiety 
neurosis.  

Pursuant to a rating action of December 1971, service 
connection was granted for anxiety neurosis, and an 
evaluation of 10 percent disabling was assigned.  

A March 1972 VA hospital summary shows that the veteran was 
diagnosed with schizophrenia, chronic, undifferentiated type.  
As the veteran was service-connected for anxiety neurosis, an 
expert opinion was sought as to the relationship between the 
anxiety neurosis and the schizophrenia.  AVA physician 
concluded that examination of records showed that the 
schizophrenia was a maturation of the previously diagnosed 
anxiety neurosis.  See Expert Opinion report, dated May 1972.  
Pursuant to a rating action of June 1972, the diagnosis for 
the veteran's nervous condition was changed from anxiety 
neurosis to schizophrenia, and an increased evaluation of 30 
percent disabling was assigned.  

Pursuant to a rating action of June 1973, a temporary 100 
percent evaluation was assigned under Paragraph 29, for the 
period of January 29, 1973 to April 30, 1973, based on a 
period of hospitalization for schizophrenia.  

Pursuant to a rating action of January 1974, an increased 
evaluation of 50 percent disabling was assigned for 
schizophrenia, effective May 1, 1973.  By this same rating 
action, a temporary total rating was awarded under Paragraph 
29 for the period of September 19, 1973 to November 30, 1973.  
Pursuant to a rating action of August 1974, a temporary total 
rating was assigned under Paragraph 29 for the period of 
April 23, 1974 to August 31, 1974.  

The report of December 1975 psychiatric examination, 
conducted by Dr. Jose Luis Valderrabano, shows a diagnosis of 
schizophrenia.  The report of a February 1976 VA psychiatric 
examination shows a diagnosis of schizophrenia, 
undifferentiated type, with paranoid and depressive features.  
It was noted that the disability was moderate to moderately 
severe.  

Pursuant to a March 1976 rating action, a reduced evaluation 
of 30 percent disabling was assigned for schizophrenia, 
effective June 1, 1976.  

The report of an April 1976 psychiatric examination by Dr. 
Valderrabano shows a diagnosis of schizophrenia.  Dr. 
Valderrabano commented that the veteran was a chronic case of 
schizophrenia with a prognosis of functionally poor and he 
was incapable of leading a stable life.  

In May 1976, the veteran indicated his disagreement with the 
March 1976 rating action, which reduced the evaluation for 
his service-connected schizophrenia from 50 percent disabling 
to 30 percent disabling.  By letter dated September 1976, the 
veteran was informed that the evidence did not warrant any 
change in the RO's previous determination as to the benefits 
for service-connected nervous condition.  

The report of a February 1981 VA psychiatric examination 
shows a diagnosis of schizophrenia, undifferentiated.  
Pursuant to a rating action of May 1981, the evaluation of 30 
percent disabling was continued for schizophrenia.  

On March 18, 1992, the RO received a VA Form 21-4138, in 
which the veteran indicated that he was claiming S/C for a 
nervous condition.  As service connection had already been 
established for schizophrenia, the RO adjudicated the issue 
of entitlement to an increased evaluation for schizophrenia.  

In May 1992, the veteran was afforded a VA mental disorders 
examination, and the examination report shows an Axis I 
diagnosis of schizophrenia, chronic, undifferentiated type 
with strong paranoid features.  With regard to Axis V, it was 
noted that his highest level of adaptive function in the past 
year was very poor.  Pursuant to a July 1992 rating action, 
an increased evaluation of 50 percent disabling was granted 
for schizophrenia, effective March 18, 1992.  The veteran 
indicated his disagreement with the July 1992 decision, and a 
statement of the case was accordingly issued in October 1992.  

In his January 1993 substantive appeal, the veteran indicated 
that he was asking for monetary benefits from September 1979 
to July 30, 1992, as a result of local rating decisions of 
the San Juan RO which reduced his evaluation from 50 percent 
disabling to 30 percent disabling.  

In June 1993, the veteran was afforded a personal hearing 
before a hearing officer at the San Juan RO.  At this time, 
his private physician testified that he did not understand 
why the disability evaluation was reduced to 30 percent in 
1976, as the veteran had always been psychotic and had always 
been found to have a poor prognosis.  

It was the hearing officer's decision that an evaluation of 
100 percent disabling was warranted for schizophrenia, based 
on the available medical evidence.  In December 1993, the RO 
implemented the hearing officer's decision and an effective 
date of March 18, 1992, was assigned for the increased 100 
percent evaluation.  

In a January 1994 statement, the veteran indicated that he 
was claiming entitlement to retroactive benefits from 1979 as 
an evaluation was mis-interpreted by the local VA at San 
Juan.  He also stated that on the other hand, the evaluation 
given in 1976 on neuropsychiatric examination was the same as 
the one given in 1979, and therefore, he was claiming for 
monetary benefits from 1976.  

In February 1994, the appellant was appointed as the 
veteran's fiduciary.  

In a VA Form 21-4138, dated October 1994, the appellant 
asserted that she was requesting 100 percent retroactive 
benefits from the day after the veteran came out of service, 
at which time VA only gave him a 10 percent rating.  


Analysis

"Except as otherwise provided, the effective date of the 
award of an evaluation. . . based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later." 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (1998).  Specifically with respect to 
disability compensation, the effective date will be the date 
following separation from service or the date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose. 38 C.F.R. § 
3.400(b)(2) (1998). 

In statements on appeal, the appellant and the veteran have 
argued that a retroactive 100 percent disability evaluation 
is warranted for schizophrenia from various dates, to include 
the day after the veteran came out of service (June 23, 
1970); an unspecified date in 1976; and September 1979.  In 
support of their claim, the appellant and the veteran have 
cited medical reports showing treatment for anxiety neurosis 
following his discharge and medical reports showing treatment 
and hospitalization for schizophrenia thereafter, to include 
at least two occasions in the 1970's.  In essence, therefore, 
the appellant and the veteran are contending that entitlement 
to a 100 percent evaluation for schizophrenia arose at a time 
much earlier than the assigned effective date.  

As noted, the applicable regulations provide that the 
effective date for an award based on a claim for increase is 
either the date of receipt of claim or the date entitlement 
arose, whichever is later.  The veteran's claim for increased 
compensation for schizophrenia was received at the RO on 
March 18, 1992, or many years after 1970, 1976, and 1979, the 
years in which he claims that entitlement to a 100 percent 
benefit arose.  Thus, the date of receipt of claim would 
clearly be the later date, and accordingly, the Board finds 
that March 18, 1992 is the appropriate effective date for the 
assignment of an increased 100 percent evaluation for 
schizophrenia.  

The Board also notes that in a statement received by the RO 
on February 5, 1992, the veteran requested copies of all his 
evaluations and his rating decisions.  In the Board's view, 
however, this communication should not be construed as an 
informal claim as it provides no indication that the veteran 
intended to seek an increase in his disability compensation.  
Therefore, this communication cannot constitute an informal 
claim for an increased evaluation for service-connected 
schizophrenia.  38 C.F.R. §§ 3.151, 3.155, 3.157 (1998).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 18, 1992 for the award of a 100 percent 
disability evaluation for schizophrenia.  



ORDER

Entitlement to an effective date earlier than March 18, 1992, 
for the award of a 100 percent disability evaluation for 
schizophrenia is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

